Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 2 May 1804
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest Louisa,
Quincy 2. May 1804.

I was two days last week at Dedham, where there was a Court sitting, at which I had something to do—On Friday evening I received your letter of the 17th: of last Month—Yesterday, being at Boston I found your’s of the 24th: and rejoyce to hear of your all being so well—They ought not to have charged you with postage for my last Letter—However, 20 Cents is not worth disputing with them. Mr: and Mrs: Morton pass’d through Dedham on their return home; one of the days when I was there—They came from New-York to Providence by Water; and had a bad time—Several days on the passage, and bad weather
Mr: and Mrs: Quincy were out here this morning—Since the opening of the Bridge their house here is no near them; that it is but a morning or afternoon’s ride, to come out and return to Boston—He is building, both here and in Boston—I was much gratified at his election as a Senator.
I desired Mrs: Whitcomb to procure all the things for which you wrote, as soon as possible, and have them safely pack’d—There is a vessel going in a few days to Alexandria, by which I hope to send them—The same vessel may furnish an opportunity by which my trunks may come.
Whitcomb quits the house on the first of July—He has engaged Concert-Hall, from that time—It has been much enlarged since last Summer; as you remember they were building there when we left Boston—Whitcomb is I believe well satisfied with his success hitherto—His wife is much thinner than I ever knew her.
I went up and down Hanover Street to look at our old house, which has undergone an entire metamorphosis—Your garden is broken up, and at the bottom of the yard is a large brick Store—All the window-sashes in the house have been taken out, and windows with large glass put in—The whole house is painted outside, of a light colour, so that Mr: Brown’s, at the next door looks quite shabby by the side of it—Mr: Odin the purchaser was not long since married.
The Spring is just beginning to shew her face—The fields are in the act of changing from grey to green; and the blossoms on the peach trees are just bursting open—I observe the progress of the vegetation, and think myself growing a farmer—
I will endeavour to procure some of the vaccine inoculating matter from Dr: Waterhouse; and to send it you, as soon as possible.
Shaw has just finished the terms required as a student at Law; and has been admitted at the Court of Common Pleas in Boston—He intends to remain there. He never sees me without telling me how much he longs to see George——And if he longs to see him, how much more must I to see him, and you; and John; indeed I think of scarce any thing else—One Month has already past (this day) since we parted—And I count every day—And every hour untill we meet again—Till then believe me, your ever faithful and affectionate

John Q. Adams.